Opinion by
Watkins, P.J.,
These are appeals from the entry of compulsory non-suits by the Court of Common Pleas of Allegheny County, Civil Division, against the plaintiff-appellant, Mildred Korpa, in an assumpsit action and against the defendant-appellant, Stuyvesant Life Insurance Company, on its counterclaim; and from the action of the court en banc in refusing to remove the nonsuits.
Korpa was employed in 1966 by Siltronics, Inc. as a machine operator. On November 16, 1966, she injured her neck and shoulder while operating a press. Due to this injury she was unable to work and received disability benefits from Travelers Insurance Company under a group policy provided by her employer. Upon the advice of doctors, plaintiff returned to her place of employment and attempted to work in March, 1967. Although she drew pay, she was unable to perform even the lightest jobs. After several months of attempting to work, during which period she missed considerable work*584ing time because of pain resulting from her injuries, she finally gave up attempting to work completely in December, 1967.
In February, 1967, the Travelers group policy expired and was not renewed by Siltronics. However, Travelers continued to pay disability benefits to plaintiff until March, 1967, when she returned to work. Siltronics contracted with Stuyvesant for the group disability policy. This contract became effective on March 1, 1967.
In January, 1968 plaintiff presented a claim to Stuyvesant for disability benefits resulting from injury. She gave the date of her injury as January 2, 1968. As a result of this claim Stuyvesant paid disability benefits to Korpa until March 25, 1970. On this date, disability payments were terminated because a physician who examined the plaintiff reported that she was not disabled. Plaintiff then brought suit against both Travelers and Stuyvesant. The suit against Travelers was settled prior to trial leaving Stuyvesant as the sole defendant. Stuyvesant claimed that since the injury which resulted in disability occurred on November 16, 1966, prior to the date that its policy came into force, that it was not liable to plaintiff for anything. Stuyvesant also counterclaimed for the sum of $5,226.42 which amount represents the total disability payments paid by it to plaintiff from January, 1968 to March 25, 1970.
Plaintiff alleges that the trial court erred in not permitting the case to go to the jury. She also claims that the trial court’s permitting a reference to the settlement with Travelers to be made within the hearing of the jury and permitting a reading into the record of several exchanges of correspondence between the plaintiff’s counsel and a doctor constituted reversible error. Since the case never went to the jury due to the court’s rulings on the nonsuit we need not discuss the latter allegations.
When deciding the correctness of the granting of a compulsory nonsuit the evidence and all reasonable in*585ferences which may be deduced therefrom must be considered in the light most favorable to the plaintiff. Gatens v. Vrabel, 393 Pa. 155, 142 A.2d 287 (1958). The granting of a motion for a compulsory nonsuit is justified only where the facts and circumstances of the case lead unerringly to but one conclusion. McNett v. Briggs, 217 Pa. Superior Ct. 322, 272 A.2d 202 (1970).
Viewing the evidence in the light most favorable to the plaintiff we must conclude that the entry of a compulsory nonsuit by the court below was correct. Plaintiff’s expert medical witness, as well as the plaintiff herself, testified that the injury resulting in her disability occurred on November 16, 1966. Since Stuyvesant’s policy did not go into effect until March, 1967, it is apparent that plaintiff’s injury was not covered by its policy. Plaintiff argues, however, that Stuyvesant should be es-topped from denying coverage at this time because it paid disability benefits to the plaintiff from January, 1968 to March, 1970. “An estoppel is a bar which precludes a person from denying the truth of a fact which has become settled in the contemplation of law. ... by the act of the party himself, for the purpose of preventing inconsistency and fraud resulting in injustice.” 14 P.L.E. 170.
Estoppels are used in the law as a means of preventing fraud and never to become the instruments of fraud. Norman v. World Wide Distributors, Inc., 202 Pa. Superior Ct. 53, 195 A.2d 115 (1963). The entire gist of equitable estoppel is a misrepresentation of some kind which is relied upon by another to his detriment. Murphy v. Burke, 454 Pa. 391, 311 A.2d 904 (1973). Plaintiff contends that Stuyvesant’s payments of disability benefits to her created a reliance on' her part on the benefits and therefore Stuyvesant should be precluded from denying benefits to her now. The problem with this reasoning is that the fraud or misrepresentation, if any existed, was committed by the plaintiff and not Stuyvesant. When *586plaintiff first applied for disability benefits from Stuyvesant she gave the date of her neck injury as “1/2/68.” Nothing else on the application form indicated anything as to any previous such injury. Thus, Stuyvesant had no way of knowing that her injury actually occurred on November 16, 1966 and not on January 2, 1968, the time at which its policy was in effect. Under these circumstances we cannot hold that Stuyvesant should be es-topped from denying liability at this point because it made the payments to plaintiff on the basis of erroneous information provided by her in her application for benefits. Thus, we hold that the court below was correct in entering a compulsory nonsuit against the plaintiff in her cause of action against Stuyvesant.
The court below, however, incorrectly granted a compulsory nonsuit to the plaintiff in Stuyvesant’s action against her for the sums erroneously paid to her by Stuyvesant. If Mrs. Korpa was totally disabled on November 16, 1966, as she claims, then Stuyvesant was never liable to her for any amount as she was totally disabled at the time its policy went into effect. It should be pointed out that the plaintiff could have collected from Travelers as her claim had vested before the Travelers group policy had expired and the new policy with the defendant came into being. In fact she made a settlement of her claim for the same period with Travelers. Thus, any amount paid to her was done so in error which error was caused by the incorrect information on the application form. While we understand that Mrs. Korpa is a woman of limited education and undoubtedly had no intention of defrauding the company, by giving January 2, 1968 as the date of her injury, the fact remains that Stuyvesant has paid a claim for which it was not liable due to erroneous information being supplied to it. Since Stuyvesant relied on erroneous information provided it by the plaintiff and paid a claim for which it had no liability, relying in good faith on an application which *587was valid on its face, we find that a compulsory nonsuit was wrongfully entered against Stuyvesant on its claim against the plaintiff.
Order granting compulsory nonsuit to the defendant at No. 271 April Term, 1974, is affirmed. The order granting a compulsory nonsuit to the plaintiff at No. 277 April Term, 1974, is vacated and the case is remanded for further proceedings consistent with this opinion.